           Case 19-41150-bem                         Doc 15            Filed 06/17/19 Entered 06/17/19 11:51:50                     Desc Main
                                                                                                                                           6/17/19 11:07AM
                                                                      Document      Page 1 of 31




 Fill in this information to identify the case:

 Debtor name         American Carpet Group, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-41150
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 17, 2019                           X /s/ Howard Johnson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Howard Johnson
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-41150-bem                                     Doc 15              Filed 06/17/19 Entered 06/17/19 11:51:50                                                           Desc Main
                                                                                                                                                                                               6/17/19 11:07AM
                                                                                    Document      Page 2 of 31
 Fill in this information to identify the case:

 Debtor name            American Carpet Group, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               19-41150
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        5,206,277.37


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,206,277.37




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50           Desc Main
                                                                                                                                6/17/19 11:07AM
                                                                     Document      Page 3 of 31
 Fill in this information to identify the case:

 Debtor name         American Carpet Group, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-41150
                                                                                                                      Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 19-41150-bem                        Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                 Desc Main
                                                                                                                                      6/17/19 11:07AM
                                                                     Document      Page 4 of 31
 Debtor         American Carpet Group, Inc.                                                  Case number (If known) 19-41150
                Name


     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Potential claims against Mitch Smith, including but not
            limited to, claims under 11 U.S.C. 547 and 548                                                                                 Unknown
            Nature of claim
            Amount requested                                             $0.00



            Potential claims against Jospeh Farless                                                                                        Unknown
            Nature of claim
            Amount requested                                             $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                 Desc Main
                                                                                                                                      6/17/19 11:07AM
                                                                     Document      Page 5 of 31
 Debtor         American Carpet Group, Inc.                                                  Case number (If known) 19-41150
                Name



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-41150-bem                            Doc 15            Filed 06/17/19 Entered 06/17/19 11:51:50                                        Desc Main
                                                                                                                                                                  6/17/19 11:07AM
                                                                          Document      Page 6 of 31
 Debtor          American Carpet Group, Inc.                                                                         Case number (If known) 19-41150
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                         $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                  Desc Main
                                                                                                                                       6/17/19 11:07AM
                                                                     Document      Page 7 of 31
 Fill in this information to identify the case:

 Debtor name         American Carpet Group, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-41150
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-41150-bem                        Doc 15            Filed 06/17/19 Entered 06/17/19 11:51:50                                 Desc Main
                                                                                                                                                       6/17/19 11:07AM
                                                                      Document      Page 8 of 31
 Fill in this information to identify the case:

 Debtor name         American Carpet Group, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)          19-41150
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Christopher Carr                                          Check all that apply.
           Attorney General of Georgia                                Contingent
           40 Capitol Square SW                                       Unliquidated
           Atlanta, GA 30334                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Georgia Department of Labor                               Check all that apply.
           Suite 900                                                  Contingent
           148 Andew Young Internat'l Blv                             Unliquidated
           Atlanta, GA 30303                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35745                               Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15            Filed 06/17/19 Entered 06/17/19 11:51:50                                   Desc Main
                                                                                                                                                         6/17/19 11:07AM
                                                                      Document      Page 9 of 31
 Debtor       American Carpet Group, Inc.                                                                     Case number (if known)   19-41150
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Georgia Department of Revenue                              Check all that apply.
          Compliance Division                                         Contingent
          1800 Century Blvd, Ste 9100                                 Unliquidated
          Atlanta, GA 30345-3205                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                               Contingent
          Philadelphia, PA 19101-7346                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          Central Insolvency Office                                   Contingent
          401 W. Peachtree St., NW                                    Unliquidated
          Atlanta, GA 30308                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          U.S. Attorney General                                      Check all that apply.
          U.S. Department of Justice                                  Contingent
          950 Pennsylvania Ave NW                                     Unliquidated
          Washington, DC 20350                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                           Desc Main
                                                                                                                                                                6/17/19 11:07AM
                                                                     Document     Page 10 of 31
 Debtor       American Carpet Group, Inc.                                                                     Case number (if known)          19-41150
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           United States Attorney                                    Check all that apply.
           600 Richard B Russell Building                             Contingent
           75 Ted Turner Drive, SW                                    Unliquidated
           Atlanta, GA 30303                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $766.25
           ARCO                                                                     Contingent
           212 North Tennessee St                                                   Unliquidated
           P.O. Box 1057                                                            Disputed
           Cartersville, GA 30120
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,710.05
           Binsfield Engineering                                                    Contingent
           4571 W MacFarland Rd                                                     Unliquidated
           Maple City, MI 49664                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $225.00
           Blalock Machine Shop LLC                                                 Contingent
           160 Bud Hardy Road SE                                                    Unliquidated
           Calhoun, GA 30701                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,221.92
           Capital One                                                              Contingent
           P.O. Box 71083                                                           Unliquidated
           Charlotte, NC 28272-1083                                                 Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Chambliss Bahner & Stophel PC                                            Contingent
           605 Chetnut Street                                                       Unliquidated
           Liberty Tower, Suite 1700                                                Disputed
           Chattanooga, TN 37450
                                                                                   Basis for the claim:     For Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                     Desc Main
                                                                                                                                                          6/17/19 11:07AM
                                                                     Document     Page 11 of 31
 Debtor       American Carpet Group, Inc.                                                             Case number (if known)            19-41150
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $15,582.88
          Combustion & Controls Solution                                      Contingent
          PO Box 23393                                                        Unliquidated
          Chattanooga, TN 37422                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $202.34
          Comcast Business                                                    Contingent
          PO Box 2127                                                         Unliquidated
          Norcross, GA 30091                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $31,219.20
          Dak America                                                         Contingent
          CIT Group                                                           Unliquidated
          PO Box 1036                                                         Disputed
          Charlotte, NC 28201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,375.29
          Epic Enterprises Inc                                                Contingent
          PO Box 979                                                          Unliquidated
          Southern Pines, NC 28388                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $157.56
          FI Tech Inc                                                         Contingent
          2400 Pari Way                                                       Unliquidated
          Midlothian, VA 23112                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $62,270.37
          FILPA USA Inc                                                       Contingent
          203 N Lasalle 2100                                                  Unliquidated
          Chicago, IL 60601                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $688.78
          Georgia Carpet Finishers Inc                                        Contingent
          PO Box 1285                                                         Unliquidated
          Chatsworth, GA 30705                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                     Desc Main
                                                                                                                                                          6/17/19 11:07AM
                                                                     Document     Page 12 of 31
 Debtor       American Carpet Group, Inc.                                                             Case number (if known)            19-41150
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $20,784.12
          Georgia Natural Gas                                                 Contingent
          PO Box 105445                                                       Unliquidated
          Atlanta, GA 30348                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,521.67
          Graphic Tufting Center Inc                                          Contingent
          PO Box 2541                                                         Unliquidated
          Dalton, GA 30722                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,382.10
          Hayes Plumbing & Elec. Inc                                          Contingent
          625 Beason Road SE                                                  Unliquidated
          Calhoun, GA 30701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,000,000.00
          Joseph Farless                                                      Contingent
          7586 Nelson Spur Road
          Hixson, TN 37343
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $16,741.32
          Lawson Electric                                                     Contingent
          PO Box 4244                                                         Unliquidated
          409 Spring Street                                                   Disputed
          Chattanooga, TN 37405
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $14,516.07
          Millis Corporate Offices                                            Contingent
          PO Box 550                                                          Unliquidated
          Black River Falls, WI 54615                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mitchell Smith                                                      Contingent
          Date(s) debt was incurred
                                                                              Unliquidated
          Last 4 digits of account number
                                                                              Disputed
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                     Desc Main
                                                                                                                                                          6/17/19 11:07AM
                                                                     Document     Page 13 of 31
 Debtor       American Carpet Group, Inc.                                                             Case number (if known)            19-41150
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Office of the US Trustee                                            Contingent
          75 Ted Turner Drive SW                                              Unliquidated
          Room 362                                                            Disputed
          Atlanta, GA 30303
                                                                             Basis for the claim:    For Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,817.42
          Pasco Parts & Systems Co. Inc                                       Contingent
          PO Box 5468                                                         Unliquidated
          Asheville, NC 28813                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,341.11
          Radco Industries Inc                                                Contingent
          700 Kingsland Drive                                                 Unliquidated
          Batavia, IL 60510                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $286.92
          Samplemasters, Inc                                                  Contingent
          646 Leonard Bridge Road                                             Unliquidated
          Chatsworth, GA 30705                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $149.10
          Southeastern Supply Inc                                             Contingent
          224 Adams Street                                                    Unliquidated
          Stevenson, AL 35772                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,993.24
          Southern Lubes & Fuels                                              Contingent
          P.O. Box 2195                                                       Unliquidated
          Calhoun, GA 30703                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $190.00
          Testing Services                                                    Contingent
          817 Showalter Avenue                                                Unliquidated
          Dalton, GA 30721                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                      Desc Main
                                                                                                                                                           6/17/19 11:07AM
                                                                     Document     Page 14 of 31
 Debtor       American Carpet Group, Inc.                                                             Case number (if known)            19-41150
              Name

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $626.70
           Uline                                                              Contingent
           PO Box 88741                                                       Unliquidated
           Chicago, IL 60680-1741                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $17,347.46
           Vaughn & Clements                                                  Contingent
           109 W. Hicks Street                                                Unliquidated
           Calhoun, GA 30701                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $160.50
           Whitfield Trailer Leasing                                          Contingent
           218 Highland Drive                                                 Unliquidated
           Rocky Face, GA 30740                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Gregory Kinnamon
           P.O. Box 6178                                                                              Line      3.19
           Dalton, GA 30722
                                                                                                            Not listed. Explain

 4.2       Timothy Gibbons
           605 Chestnut Street Suite 1700                                                             Line      3.16
           Chattanooga, TN 37450
                                                                                                            Not listed. Explain

 4.3       Waycaster & Allred
           P.O. Box 628                                                                               Line      3.19
           Dalton, GA 30722
                                                                                                            Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                          0.00
 5b. Total claims from Part 2                                                                             5b.    +     $                  5,206,277.37

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                     5,206,277.37




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                      Desc Main
                                                                                                                                           6/17/19 11:07AM
                                                                     Document     Page 15 of 31
 Fill in this information to identify the case:

 Debtor name         American Carpet Group, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-41150
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                 Desc Main
                                                                                                                                      6/17/19 11:07AM
                                                                     Document     Page 16 of 31
 Fill in this information to identify the case:

 Debtor name         American Carpet Group, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-41150
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:

    2.1      American Berber,                  100 Thomas St                                      Joseph Farless                D
             Inc.                              Calhoun, GA 30701                                                                 E/F        3.16
                                                                                                                                G



    2.2      Howard Johnson                    100 Thomas Street                                  Joseph Farless                D
                                               Calhoun, GA 30701                                                                 E/F        3.16
                                                                                                                                G




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                              Desc Main
                                                                                                                                                   6/17/19 11:07AM
                                                                     Document     Page 17 of 31


 Fill in this information to identify the case:

 Debtor name         American Carpet Group, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-41150
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                   Desc Main
                                                                                                                                                        6/17/19 11:07AM
                                                                     Document     Page 18 of 31
 Debtor       American Carpet Group, Inc.                                                               Case number (if known) 19-41150



       None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Mitchell Smith v. Howard E.                                                 Gordon Co. Superior Court                   Pending
               Johnson, individually, and                                                                                              On appeal
               d/b/a American Extruders;                                                                                                 Concluded
               American Berber, Inc.; and
               American Carpet Group, Inc.
               14-cv-63812

       7.2.    Joseph Farless v. Howard E.                                                 Gordon Co. Superior Court                     Pending
               Johnson, individually, and                                                                                              On appeal
               d/b/a American Extruders;
                                                                                                                                       Concluded
               American Berber, Inc.; and
               American Carpet Group, Inc.
               19cv69144

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                               Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                               Desc Main
                                                                                                                                                    6/17/19 11:07AM
                                                                     Document     Page 19 of 31
 Debtor        American Carpet Group, Inc.                                                                 Case number (if known) 19-41150



       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Jones & Walden, LLC
                21 Eighth Street, NE
                Atlanta, GA 30309                                                                                              5/14/19                 $20,000.00

                Email or website address


                Who made the payment, if not debtor?
                Buy Carpet Direct Today, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers             Total amount or
                                                                                                                       were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer             Total amount or
               Address                                          payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-41150-bem                        Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                             Desc Main
                                                                                                                                                  6/17/19 11:07AM
                                                                     Document     Page 20 of 31
 Debtor      American Carpet Group, Inc.                                                                Case number (if known) 19-41150



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-41150-bem                        Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                  Desc Main
                                                                                                                                                       6/17/19 11:07AM
                                                                     Document     Page 21 of 31
 Debtor      American Carpet Group, Inc.                                                                Case number (if known) 19-41150




 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Vance CPA, LLC
                    706 S Thornton Ave
                    Ste B
                    Dalton, GA 30720

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                            Desc Main
                                                                                                                                                 6/17/19 11:07AM
                                                                     Document     Page 22 of 31
 Debtor      American Carpet Group, Inc.                                                                Case number (if known) 19-41150




           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Howard Johnson                                 200 Beasley Street                                  Equity                                100
                                                      Calhoun, GA 30701



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-41150-bem                        Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                            Desc Main
                                                                                                                                                 6/17/19 11:07AM
                                                                     Document     Page 23 of 31
 Debtor      American Carpet Group, Inc.                                                                Case number (if known) 19-41150



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 17, 2019

 /s/ Howard Johnson                                                     Howard Johnson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50                                Desc Main
                                                                                                                                                     6/17/19 11:07AM
                                                                     Document     Page 24 of 31
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      American Carpet Group, Inc.                                                                               Case No.       19-41150
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Howard Johnson                                                      Equity           100                                        Equity
 100 Thomas Street
 Calhoun, GA 30701


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 17, 2019                                                           Signature /s/ Howard Johnson
                                                                                            Howard Johnson

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50       Desc Main
                                                                                                                            6/17/19 11:07AM
                                                                     Document     Page 25 of 31




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      American Carpet Group, Inc.                                                              Case No.   19-41150
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       June 17, 2019                                              /s/ Howard Johnson
                                                                        Howard Johnson/CEO
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 19-41150-bem   Doc 15    Filed 06/17/19 Entered 06/17/19 11:51:50   Desc Main
                                 Document     Page 26 of 31

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         American Berber, Inc.
                         100 Thomas St
                         Calhoun, GA 30701



                         ARCO
                         212 North Tennessee St
                         P.O. Box 1057
                         Cartersville, GA 30120



                         Binsfield Engineering
                         4571 W MacFarland Rd
                         Maple City, MI 49664



                         Blalock Machine Shop LLC
                         160 Bud Hardy Road SE
                         Calhoun, GA 30701



                         Capital One
                         P.O. Box 71083
                         Charlotte, NC 28272-1083



                         Chambliss Bahner & Stophel PC
                         605 Chetnut Street
                         Liberty Tower, Suite 1700
                         Chattanooga, TN 37450



                         Christopher Carr
                         Attorney General of Georgia
                         40 Capitol Square SW
                         Atlanta, GA 30334



                         Combustion & Controls Solution
                         PO Box 23393
                         Chattanooga, TN 37422



                         Comcast Business
                         PO Box 2127
                         Norcross, GA 30091
Case 19-41150-bem   Doc 15    Filed 06/17/19 Entered 06/17/19 11:51:50   Desc Main
                             Document     Page 27 of 31


                     Dak America
                     CIT Group
                     PO Box 1036
                     Charlotte, NC 28201



                     Epic Enterprises Inc
                     PO Box 979
                     Southern Pines, NC 28388



                     FI Tech Inc
                     2400 Pari Way
                     Midlothian, VA 23112



                     FILPA USA Inc
                     203 N Lasalle 2100
                     Chicago, IL 60601



                     Georgia Carpet Finishers Inc
                     PO Box 1285
                     Chatsworth, GA 30705



                     Georgia Department of Labor
                     Suite 900
                     148 Andew Young Internat'l Blv
                     Atlanta, GA 30303



                     Georgia Department of Revenue
                     Compliance Division
                     1800 Century Blvd, Ste 9100
                     Atlanta, GA 30345-3205



                     Georgia Natural Gas
                     PO Box 105445
                     Atlanta, GA 30348



                     Graphic Tufting Center Inc
                     PO Box 2541
                     Dalton, GA 30722
Case 19-41150-bem   Doc 15    Filed 06/17/19 Entered 06/17/19 11:51:50   Desc Main
                             Document     Page 28 of 31


                     Gregory Kinnamon
                     P.O. Box 6178
                     Dalton, GA 30722



                     Hayes Plumbing & Elec. Inc
                     625 Beason Road SE
                     Calhoun, GA 30701



                     Howard Johnson
                     100 Thomas Street
                     Calhoun, GA 30701



                     Internal Revenue Service
                     P.O. Box 7346
                     Philadelphia, PA 19101-7346



                     Internal Revenue Service
                     Central Insolvency Office
                     401 W. Peachtree St., NW
                     Atlanta, GA 30308



                     Joseph Farless
                     7586 Nelson Spur Road
                     Hixson, TN 37343



                     Lawson Electric
                     PO Box 4244
                     409 Spring Street
                     Chattanooga, TN 37405



                     Millis Corporate Offices
                     PO Box 550
                     Black River Falls, WI 54615



                     Mitchell Smith
Case 19-41150-bem   Doc 15    Filed 06/17/19 Entered 06/17/19 11:51:50   Desc Main
                             Document     Page 29 of 31


                     Office of the US Trustee
                     75 Ted Turner Drive SW
                     Room 362
                     Atlanta, GA 30303



                     Pasco Parts & Systems Co. Inc
                     PO Box 5468
                     Asheville, NC 28813



                     Radco Industries Inc
                     700 Kingsland Drive
                     Batavia, IL 60510



                     Samplemasters, Inc
                     646 Leonard Bridge Road
                     Chatsworth, GA 30705



                     Southeastern Supply Inc
                     224 Adams Street
                     Stevenson, AL 35772



                     Southern Lubes & Fuels
                     P.O. Box 2195
                     Calhoun, GA 30703



                     Testing Services
                     817 Showalter Avenue
                     Dalton, GA 30721



                     Timothy Gibbons
                     605 Chestnut Street Suite 1700
                     Chattanooga, TN 37450



                     U.S. Attorney General
                     U.S. Department of Justice
                     950 Pennsylvania Ave NW
                     Washington, DC 20350
Case 19-41150-bem   Doc 15    Filed 06/17/19 Entered 06/17/19 11:51:50   Desc Main
                             Document     Page 30 of 31


                     Uline
                     PO Box 88741
                     Chicago, IL 60680-1741



                     United States Attorney
                     600 Richard B Russell Building
                     75 Ted Turner Drive, SW
                     Atlanta, GA 30303



                     Vaughn & Clements
                     109 W. Hicks Street
                     Calhoun, GA 30701



                     Waycaster & Allred
                     P.O. Box 628
                     Dalton, GA 30722



                     Whitfield Trailer Leasing
                     218 Highland Drive
                     Rocky Face, GA 30740
           Case 19-41150-bem                         Doc 15           Filed 06/17/19 Entered 06/17/19 11:51:50           Desc Main
                                                                                                                                6/17/19 11:07AM
                                                                     Document     Page 31 of 31



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      American Carpet Group, Inc.                                                                  Case No.   19-41150
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for American Carpet Group, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Howard Johnson
 100 Thomas Street
 Calhoun, GA 30701




 None [Check if applicable]




 June 17, 2019                                                         /s/ Cameron M. McCord
 Date                                                                  Cameron M. McCord 143065
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for American Carpet Group, Inc.
                                                                       Jones & Walden, LLC
                                                                       21 Eighth Street, NE
                                                                       Atlanta, GA 30309
                                                                       404-564-9300 Fax:404-564-9301
                                                                       info@joneswalden.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
